Citation Nr: 1701566	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  13-01 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to an increased rating for sensory neuropathy of the sciatic nerve of the right foot in excess of 20 percent.

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from June 1954 to August 1957, and from May 1958 to May 1962.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  

In June 2012, the Veteran testified in support of this claim during a hearing, held before a Decision Review Officer (DRO) at the RO.  A transcript was created and procured for the record. 

The Veteran testified in support of this claim during a hearing held via videoconference before the undersigned Acting Veterans Law Judge in June 2013 (Videoconference hearing).  A transcript was created and procured for the record.

A request for entitlement to a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but part of an increased rating claim.  In a December 2015 statement, the Veteran indicated, through his congressional representative, that he was totally disabled due to his service-connected disabilities, including his sensory neuropathy of the sciatic nerve of the right foot.  Thus, although the issue of entitlement to a TDIU has not been addressed previously as part of this appeal, the Board finds that it has been reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to adjudication of the claim on appeal, additional development is necessary. 

VA provided the Veteran with a VA medical examination to determine the severity of his service-connected sciatica disability in October 2013.  In a December 2015  e-mail, a caseworker at the office of the Veteran's congressman reported speaking to the Veteran, who informed her that he was experiencing worsening pain related to his service-connected sensory neuropathy of the sciatic nerve of the right foot.  As the Veteran has reported worsening of his service-connected disability since the most recent VA medical examination, a remand is necessary to provide an additional VA medical examination.  

The claim of entitlement to a TDIU is inextricably intertwined with the other claim on appeal.  Therefore, that claim must be readjudicated before the claim for entitlement to a TDIU may be adjudicated.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for his service-connected connected sensory neuropathy of the sciatic nerve of the right foot.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.  

2.  Schedule a VA medical examination by a qualified examiner to determine the current severity of his service-connected sensory neuropathy of the sciatic nerve of the right foot.  The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examination report must reflect review of pertinent material in the claims folder.  The VA examiner must describe the severity of the symptoms associated with the Veteran's service-connected disability by determining whether 
(i) there is any associated paralysis and, if so, whether it is complete or incomplete, and (ii) if incomplete, whether the resulting impairment is mild, moderate, or severe.  If the examiner finds that there is paralysis of nerves other than the service-connected paralysis of the sciatic nerve, the examiner should provide opinion as to whether it is at least as likely as not (50 percent probability or greater) that each additional nerve paralysis is either caused or permanently aggravated beyond its natural progression by the service-connected paralysis of the sciatic nerve.  The examiner also must discuss the March 2012 letter from Dr. Bellamy, the September 2011, October 2012, and October 2013 VA medical examination reports, and any subsequent changes in severity.

In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected sensory neuropathy of the sciatic nerve of the right foot, as distinguished from any nonservice-connected disability.  The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof.

The examiner must provide a comprehensive report including complete rationales for all opinions expressed and conclusions reached, citing the objective medical findings leading to the opinions and conclusions.

3.  After any additional development, to potentially include any development regarding the claim for entitlement to a TDIU if deemed reasonably necessary, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SARAH RICHMOND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




